internal_revenue_service director exempt_organizations department of the treasury p o box - room cincinnati ohio release number release date date date employer_identification_number person to contact - id contact telephone numbers phone fax vil legend a state b name of public charity c name of historical property d name of county department t dollar_figureamount u dollar_figureamount v dollar_figureamount w date x date y date z date dear by letter dated date you requested a determination that a set-aside in the amount of dollar_figuret for the taxable_year ending date meets the requirements of sec_4942 and accordingly constitutes a qualifying_distribution under sec_4942 facts you are incorporated under the laws of the state of a are exempt from federal_income_tax under sec_501 of the code and are classified as a private non-operating foundation under sec_509 you wish to set_aside dollar_figuret for the purpose of a matching grant in support of a project of b a publicly_supported_organization exempt under sec_501 of the internal_revenue_code b preserves and provides upkeep for c an historically and architecturally significant structure which is part of a public park owned by d and maintains c public access and interpretation and will in time lead to a degradation of the property b has undertaken to restore the c property the total cost of the project is estimated to be dollar_figureu b and d have determined that basic flaws in the current buildings hinder b under an agreement with d manages by the terms of your agreement with b you shall make a matching grant of st one third of the estimated cost of the restoration project the remaining two thirds of the costs dollar_figurev will be funded by grants and donations to b through a fundraising campaign based on the matching grant the grant will be paid only if b has received eligible matching_contributions including binding pledges and in-kind contributions in an amount not less than dollar_figurev by a date on or before w the grant is also subject_to certain other conditions precedent including your approvals of the architect and architect's plans and your satisfaction that b has sufficient funding to complete the restoration project as embodied in the plan the grant will be disbursed in a jump sum to b within days of its satisfaction of these conditions precedent no later than x and b will complete the project on or before z both dates being within months of y the date of the set-aside upon receipt of the funds from you b shall deposit the funds in a separate_account and subject_to the satisfaction of all conditions set forth in the agreement b may make disbursements from the account to pay reimbursable costs of the restoration project provided that unless otherwise agreed by you disbursements from the account shall be limited to one third of the total reimbursable costs incurred in connection with the restoration project as stated in the agreement b shall use the gift solely for reimbursable costs incurred in connection with the restoration project and for no other purpose prior to disbursement of any portion of the grant from the account b shall submit to you all contracts with vendors contractors and other suppliers and obtain your approval in writing no additions to the set-aside are planned law sec_4942 of the code defines qualifying_distribution as a any amount_paid to accomplish one or more purposes described in sec_170 other than any contribution to i an organization controlled by the foundation or one or more disqualified persons or ii a private_foundation which is not an operating_foundation except as otherwise provided b any amount_paid to acquire an asset used directly in carrying out one or more purposes described in sec_170 sec_4942 of the code provides that for all taxable years beginning on or after date an amount set_aside for a specific project within one or more purposes of sec_170 may be treated as a qualifying_distribution if the amount meets the requirements of sec_4942 sec_4942 of the code provides that an amount set_aside for a specific project may be treated as a qualifying_distribution if at the time of the set-aside the foundation establishes to the satisfaction of the secretary the amount set_aside will be paid for the specific project within five years and the specific project is one that can better be accomplished by the set-aside of income than by the immediate payment of funds the suitability test’ sec_53_4942_a_-3 of the foundation and similar excise_tax regulations defines as a qualifying_distribution any amount set_aside within the meaning of paragraph b of sec_3 sec_53_4942_a_-3 provides that the amounts of income set_aside for a specific project for one or more of the purposes in sec_170 or sec_170 of the code may be treated as qualifying distributions for the tax_year s in which such amounts are set_aside but not in the tax_year in which actually paid if the requirements of sec_4942 and paragraph b are satisfied the requirements of paragraph b are satisfied if the foundation establishes to the satisfaction of the commissioner that the amount set_aside will be paid for the specific project within months after it is set_aside and i the set-aside otherwise meets the suitability test of sec_53_4942_a_-3 or ii the foundation satisfies the cash distribution test sec_53_4942_a_-3 of the regulations provides that the suitability test for a set-aside is met if the foundation establishes the specific project is one in which relatively long-term grants or expenditures must be made in order to assure the continuity of particular charitable projects or program-related investments or where grants are made as part of a matching grant program sec_53_4942_a_-3 provides that a private_foundation must obtain internal_revenue_service approval of its set-aside of income under the suitability test by applying before the end of the tax_year in which the amount is set_aside in revrul_77_7 1977_1_cb_354 the term specific project as defined in sec_53_4942_a_-3 of the excise_tax regulations was held to include a building project to be undertaken by a public charity unrelated to the foundation making the set-aside analysis you have sought timely approval of your set-aside of income in accordance with sec_53_4942_a_-3 as required by sec_4942 of the code and sec_53_4942_a_-3 of the regulations your proposed set-aside will be for a specific project for one or more of the purposes in sec_170 of the code as in revrul_77_7 the specific project is a building project to be undertaken by a public charity unrelated to you the building project is in furtherance of educational_purposes within the meaning of in sec_170 you have represented that the amount set-aside for this specific project will be paid out within months from the set-aside as required by sec_4942 of the code and sec_53_4942_a_-3 of the regulations your project can better be accomplished by a set-aside of income than by the immediate payment of funds the specific project is one in which relatively long-term grants or expenditures must be made as part of a matching grant program your project therefore satisfies the suitability test as set forth in sec_4942of the code and sec_53_4942_a_-3of the regulations ruling based on the foregoing the set-aside of dollar_figuret for the taxable_year ending date meets the requirements of sec_4942 i and accordingly constitutes a qualifying_distribution under sec_4942 we direct your attention to sec_53_4942_a_-3 of the regulations entitled evidence of set-aside this section provides that any set-aside approved by the internal_revenue_service shall be evidenced by the entry of a dollar amount in the books_and_records of a private_foundation as a pledge or obligation to be paid at a future date or dates further the amount of the set-aside must be taken into account in determining the foundation’s minimum_investment_return see sec_53 a - c of the regulations and any income attributable to a set-aside must be taken into account in computing adjusted_net_income see sec_53_4942_a_-2 of the regulations this ruling is based on the understanding there will be no material changes in the facts upon which it is based any changes that may have a bearing on your tax status should be reported to the internal_revenue_service this ruling does not address the applicability of any section of code or regulations to the facts submitted other than with respect to the sections described this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling letter is directed only to the organizations that requested them sec_6110 of the code provides that they may not be used or cited as precedent please keep a copy of this ruling letter in your permanent records copies of this letter have been sent to your authorized representatives if you have any questions about this ruling please contact the persons whose name and telephone number are shown above in the heading of this letter sincerely yours lois g lerner director exempt_organizations enclosure notice redacted copy of letter
